Citation Nr: 0525375	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and C.D., M.D.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to December 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  That decision confirmed and continued a 50 
percent disability rating.  

In July 2005, the veteran and others testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.


FINDING OF FACT

The veteran's PTSD is manifested primarily by anxiousness, 
nightmares, sleep disturbance, depression, impaired memory, 
suicidal and homicidal ideation, and Global Assessment 
Functioning (GAF) scores ranging from 50 to 55.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met, but no more.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in July 2003, prior to the denial of an increased rating for 
PTSD.  Moreover, the December 2003 SOC and August 2004 SSOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, the VCAA letter and December 2003 SOC notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran and others.  VA 
made all reasonable efforts to assist the claimant in the 
development of the claim and notified the veteran of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran had recent VA examinations in July 2004 
and July 2003; moreover, a psychologist testified on his 
behalf at the hearing.  Further examination is not necessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The RO granted service connection for PTSD in a November 2001 
rating decision and assigned a 30 percent evaluation, 
effective from August 2001.  The veteran did not disagree 
with this decision.   In February 2002, the veteran filed a 
claim for an increased evaluation.  In an August 2002 rating 
decision, the RO increased the evaluation to 50 percent, 
effective from the date of his claim in February 2002.  The 
veteran again did not file a notice of disagreement to this 
decision.  In July 2003, the veteran filed a claim for 
increased evaluation in excess of 50 percent for his PTSD.  
The RO denied this claim in August 2003 and the veteran filed 
a notice of disagreement.  This is the current claim on 
appeal.  Therefore, the Board will only discuss the evidence 
pertinent to this appeal period.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Upon VA examination in May 2002, it was noted that the 
veteran was on medications for his psychiatric symptoms.  He 
reported occasional crying spells and some isolation.  He was 
sleeping between 4-5 hours per night.  He had some happy 
times with his family, but there were occasional nightmares 
about Vietnam.  He occasionally had thoughts of hurting 
others, but had no plans to act on it.  On mental status 
examination, he was oriented x 4.  His motor activity was 
within normal limits.  His mood seemed somewhat tense and 
depressed.  His affect was, at times, labile.  He cried when 
talking about wartime experiences.  He had limited insight 
into his current problem.  The examiner noted that there 
seemed to be some worsening of the veteran's PTSD symptoms.  
Noted were his complaints of nightmares and crying spells and 
emotional reliability.  His social adaptability and 
interactions with others was moderately impaired.  His GAF 
was 55.  

VA records reflect that in November 2002, he reported that he 
was doing some better.  His nightmares and flashbacks were 
not as severe.  His GAF score continued to be 55.  

On VA examination in July 2003, the veteran was not actively 
psychotic.  He continued to have flashbacks, sleep 
disturbances, and hallucinations.  He denied suicidal or 
homicidal ideation.  His thought process was goal directed 
and relevant.  He was able to recall things from the past.  
He attended church and had a good relationship with his 
family.  His GAF score was 51.  

VA records show that in May 2004, the veteran reported that 
he sometimes lost control of his actions.  He reported 
feelings of losing control and of "going to pieces."  He 
said his memory was "awful" and he became lost when 
driving.  

Upon VA psychiatric examination in July 2004, the veteran's 
mood was depressed.  He was unable to perform a simple math 
problem.  He denied suicidal or homicidal ideation, but 
reported having suicidal ideation in the past.  He also 
reported a history of panic attacks.  His sleep was noted to 
be restless.  He did not think that he was employable due to 
emotional symptoms and because he made errors and had reduced 
concentration.  His GAF score was 50.  

At the July 2005 personal hearing, the veteran, his wife, and 
a former VA psychologist provided testimony regarding the 
current claims.  The psychologist stated that he had treated 
the veteran for 4 years before retiring, that the veteran 
displayed ritualistic behavior with obsessive working in the 
yard, was sleep deprived, had suicidal and homicidal ideas, 
decreased judgment, extreme anxiety, and short term memory 
loss.  It was the VA psychologist opinion that the veteran 
was unable to work and that the veteran met the DC criteria 
for a total schedular 100 percent rating.  The veteran and 
his wife testified as to the severity of his psychiatric 
symptoms.  His wife indicated that he veteran now had severe 
suicidal and homicidal ideation.  The veteran reported memory 
loss, to include forgetting what he was doing and where he 
was going.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective from 
November 7, 1996, PTSD will be rated as follows:

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record. The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), CAVC recognized the importance of the 
GAF score and the interpretations of the score.
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as depression, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.  VA medical records reveal 
continuing treatment for PTSD in recent years and GAF scores 
that have ranged mostly around 50 to 55.  A review of the 
most recent VA records, to include VA examinations in 2003 
and 2004 show that he is oriented, but he is depressed, and 
socially withdrawn, and he exhibits suicidal and homicidal 
ideation.  Memory impairment has also been shown.  A former 
VA psychologist testified that the veteran displays 
ritualistic obsessive behavior, extreme anxiety, and suicidal 
and homicidal ideations.

Given this evidence, the Board finds that the degree of 
social and occupational impairment caused by the veteran's 
PTSD symptoms meets the criteria for a 70 percent rating 

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The 
testimony, clinical records and the VA examinations primarily 
show that the veteran is alert and oriented, with organized 
or cogent thought process with some short-term memory 
impairment.  Moreover, while all of the criteria are not 
required to be met for the higher evaluation, the total 
evidence should support it.  In this case, the Board observes 
that while he displays some short-term memory loss, the 
veteran's GAF scores range from 50-55, he does not have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
to time or place, memory loss of his own occupation, or own 
name.  Additionally, there is no evidence of inability to 
perform daily activities including maintenance of minimal 
personal hygiene.  

A former VA psychologist, who previously treated the veteran,  
provided testimony in which he opined that the veteran showed 
total occupational and social impairment.  However, the 
clinical evidence of record, including the former VA 
psychologist's own testimony, does not support this opinion.  
At the hearing, the former VA psychologist attributed the 
veteran's memory loss to his sleep deprivation.  While he 
states that the veteran displays ritualistic behavior, 
suicidal and homicidal ideations, sleep depriation, and 
extreme anxiety, the Board notes that these symptoms support 
a 70 percent evaluation - awarded above.  The former VA 
psychologist does not state a rationale for his opinion.  

Therefore, the Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 70 
percent for PTSD.  The Board concludes that the veteran's 
PTSD does not meet the criteria for a 100 percent schedular 
evaluation.  DC 9411. 38 C.F.R. § 4.7 (2004).

The Board observes that the RO has already awarded the 
veteran total disability due to individual unemployability 
for service-connected disabilities.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Here, the Board does not find that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.




ORDER

A schedular evaluation of 70 percent, but no more, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


